               Case 1:19-po-00049 Document 1 Filed on 09/09/19 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint
__________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS __________________________
                          BROWNSVILLE DIVISION


             UNITED STATES OF AMERICA
                              V                                                 CRIMINAL COMPLAINT
             LUGO-Fonseca, Martin Antonio                                        CASE NUMBER: 1:19-PO   049
             A213 277 704

      I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief.     On or about      09/07/2019       in Cameron County, in the
SOUTHERN       District of     TEXAS   defendant, an alien did,


knowingly, willfully and in violation of law attempted to gain illegal
entry into the United States by concealment of a material fact, and in
furtherance of such violation presented a Counterfeit United States
Certificate of Citizenship,

in violation of Title              8    United States Code, Section(s) 1325 (a)(3)      .
I further state that I am a (n)          Customs and Border Protection Officer and that this
complaint is based on the following facts:


     The defendant attempted to gain illegal entry into the United States
through the Veterans International Bridge in Brownsville, Texas. The
defendant presented a United States Certificate of Citizenship bearing his
name and photograph to a U.S. Customs and Border Protection Officer.      In
Customs and Border Protection secondary, it was determined the document
presented was counterfeit. Furthermore, the defendant was determined to be a
citizen and national of Mexico with no legal status to enter and/or be in
the United States.
   Defendant had $0 Mexican Pesos and $333.00 U.S. dollars.
Continued on the attached sheet and made a part hereof: Yes X No


                                                                             /s/
                                                                  Jessica L. Gonzales CBPEO
                                                                     Signature of Complainant


Sworn to before me and subscribed in my presence,


September 9, 2019                                      at          BROWNSVILLE, TEXAS
      Date                                                                  City and State




Ignacio Torteya III, U.S. MAGISTRATE JUDGE
Name & Title of Judicial Officer                                  Signature of Judicial Officer
